DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Reliance on the US Pre-Grant Publication (PG PUB) of this application, which is not part of the image file wrapper of the patent application, in the prosecution is improper. All references in the reply to the office action are to be made to the latest version on record of the patent application as filed not as published. The latest version on record of the patent application means the patent application as originally filed and modified by previously entered amendment(s).

 	This Office Action is responsive to the amendment field on 10/04/2020.  Claims 1-11, of which claims 1 and 10-11 are independent, were pending in this application and have been considered below.

 	Claim objections are withdrawn in view of the amendment.

	 Application of 35 U.S.C. 112(f) is precluded in view of the amendment.
Response to Arguments
 	Applicant’s arguments regarding the rejection of claims filed on 10/04/2020 have been fully considered but they are not persuasive. The Examiner thoroughly reviewed Applicant’s arguments but firmly believes that the cited reference reasonably and properly meets the claimed limitation as rejected. 

 	A new ground(s) of rejection presented in this Office action, which is necessitated by Applicant’s amendment. See MPEP § 706.07(a).

 	At the outset, Applicant(s) are reminded that MPEP 2141.02 VI. states: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).

	 Applicant’s Argument: In the Office Action, the Examiner states that Honma discloses, explicitly or inherently, "each and every" feature of previous claim 1. Applicant disagrees. Claim 1 recites, inter alia: estimating the number of living bodies in a predetermined method, using the eigenvalues calculated in the calculating of the eigenvalues ... The Office Action states that abstract and paragraph [0084] of Honma disclose "each and every" feature of "estimating the number of living bodies in a predetermined method, using the eigenvalues calculated in the calculating of the eigenvalues" of claim 1 ... pargraph [0084] simply provides that value "L" in the formulation provided in paragraph [0083] denotes a number of living bodies which are detection objects. In other words, the number of living bodies are known values that are inputted in the formulation outlined in paragraph [0083]. At least since L are known values, Honma cannot reasonably be relied upon to disclose "each and every" feature of "estimating the number of living bodies in a predetermined method" as generally recited in claim 1 to establish a prima facie case of anticipation under 35 USC 102 (Remarks, line 7 of page 10 to line 19 of page 12 , truncated - emphasis added)

Examiner Response: Examiner respectfully disagrees. At the outset, it is noted that claims 1, 10 and 11 recite “at least one living body”, which is a known value, an as applicant argued above, making the step of estimation of living body, which is the purpose of the claims, redundant and unnecessary. Furthermore, Honma et al. expressly disclose: “L denotes the number of incoming waves, that is, the number of living bodies which are detection object.” (¶[0084] – emphasis added). Therefore, the Applicant argument above is to no avail, because it is based upon improper hindsight reasoning, which fail to recognize that If the number of living bodies, which is the same as the number of incoming wave, is known, then "estimation of a plurality of incoming waves" (¶[0079] – emphasis added) would be irrelevant and meaningless. Applicant’s reasoning and conclusion does however include knowledge gleaned only from the Applicant's argument, because it fails to recognize that the number of living body, which is same as the number of incoming waves, is detection object, as highlighted above. If the number of living bodies is known, as the Applicant argues, then what would be the purpose of detection. 

	 Applicant’s Argument: "Claims 10 and 11 include features similar to amended claim 1 and are allowable at least for reasons similar to claim 1", (Remarks, lines 23-24 of page 12)

Examiner Response: In respond to rejection of independent claims 10-11, the Applicant does not provide any additional arguments addressing the claims limitations and merely asserts similarity with the claim 1. Therefore, claims 10-11 stands rejected for the same reason as discussed above.

	 Applicant’s Argument: "The remaining claims are allowable at least for depending, directly or indirectly, from an allowable independent claim, as well as for additional reasons related to their own recitations Accordingly, reconsideration and withdrawal of each outstanding rejection under 35 USC I 02/103 is respectfully requested." (Remarks, lines 1-4 of page 13)

Examiner Response: Applicant confines his arguments to the patentability of independent claims and does not provide additional arguments addressing the limitation of dependent claims, which are the limitations not already addressed in the independent claim. Accordingly, dependent 2-9 are grouped together and rejected with the independent claims 1. Applicant has waved separate argument of the patentability of the grouped claims in his reply filed on 10/04/2020. Consequently, such common knowledge or well-known in the art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice.  MPEP § 2144.03(C) 

Claim Rejections - 35 USC § 112(b) or pre-AIA  35 USC § 35 USC § 112, second paragraph
Examiner Note: The Leahy-Smith America Invents Act (AIA ) made technical changes to 35 U.S.C. § 112 that only apply to patent applications filed on or after on September 16, 2012.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

		Claim 11 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention

Regarding claim 11, claim recites the limitation “A computer which estimate number of living body” (line 1 of claim 11), which is vague and indefinite, because it is not clear how a general purpose computer can do that. Does the applicant mean to claim a computer having a computer program recorded on its non-transitory computer-readable medium, which when executed by the computer estimate a number of living body? However, claim 10 already does that.

Furthermore, Claim 11, as amended, now disclose: “A computer … include at least one living body” (lines 1-2 of claim 11 - truncated), which is vague and indefinite.


Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

"A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628,631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987). "When a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art." Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001) (claim to a system for setting a computer clock to an offset time to address the Year 2000 (Y2K) problem, applicable to records with year date data in "at least one of two-digit, three-digit, or four-digit" representations, was held anticipated by a system that offsets year dates in only two-digit formats). See also MPEP § 2131.02. "The identical invention must be shown in as complete detail as is contained in the … claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990). Note that, in some circumstances, it is permissible to use multiple references in a 35 U.S.C. 102 rejection. See MPEP § 2131.01. ("(A) Prove a primary reference contains an "enabled disclosure;" (B) Explain the meaning of a term used in the primary reference; or (C) Show that a characteristic not disclosed in the reference is inherent."). 

	Claims 1-2, 8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. US 2017/0205502 A1 to Honma et al.

Regarding claims 1 and 10-11, Honma et al. disclose an estimation method and apparatus which estimates a number of living bodies that are present in a space and include at least one living body (abstract; ¶[0084]: L denotes the number of incoming waves, that is, the number of living bodies which are detection object), and includes (i) a transmission unit including at least one transmission antenna element (Figs. 1-2: transmitter 12; ¶[0059]) and (ii) a reception unit including N reception antenna elements where N is a natural number greater than or equal to two (Figs. 1-2: antenna unit 11, reception unit 13; ¶¶[[0060]-[0063]), the computer comprising: a processor configured to: 
	calculate a plurality of complex transfer functions, based on reception signals respectively received by the N reception antenna elements during a predetermined period, the plurality of complex transfer functions each representing propagation characteristics between the at least one transmission antenna element and the N reception antenna elements (Fig. 1: complex transfer function unit 14; ¶¶[0064]-[0067]); 
	extract a variation component corresponding to each of the N reception antenna elements, from the plurality of complex transfer functions calculated by the complex transfer function calculator, the variation component being caused by a living body (Fig. 1: differential information calculation unit 15; ¶¶[0068]-[0074]); 
	calculate a correlation matrix based on the variation component corresponding to each of the N reception antenna elements extracted by the extractor (Fig. 1: direction estimation processing unit 16; ¶¶[0075]-[0081]);
	calculate eigenvalues of the correlation matrix calculated by the correlation matrix calculator (¶¶[0063]-[0064]); and 
	estimate the number of living bodies in a predetermined method, using the eigenvalues calculated by the computing unit (¶[0084]: L denotes the number of incoming waves, that is, the number of living bodies which are detection object),
Honma et al. further disclose a non-transitory computer-readable recording medium for use in a computer, the recording medium having a computer program recorded thereon, the computer program causing the computer to execute the steps described above (¶0054])

Regarding 2, Honma et al. disclose as stated above. Honma et al. also disclose wherein in the estimating of the number of living bodies, the number of living bodies is estimated based on a feature of an eigenvalue distribution in which the eigenvalues calculated in the calculating of the eigenvalues are sorted by magnitude (¶¶[0083]-[0084]).

Regarding 8, Honma et al. disclose as stated above. Honma et al. also disclose when the transmission unit includes two or more transmission antenna elements each being the at least one transmission antenna element, estimating a location of the at least one living body by estimating, at least twice, a direction in which the at least one living body is present, relative to a location of the reception unit, using the correlation matrix calculated in the calculating of the correlation matrix and the number of living bodies estimated in the estimating of the number of living bodies (¶[0075]: A The direction estimation processing unit 16 estimates a direction in which a moving body exists based on the two or more pieces of calculated differential information
by using the estimation device 10 as a reference of a direction).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness.

The foregoing obviousness inquiry requires an expansive and flexible approach, not a rigid approach demanding express teachings, suggestions and motivations to combine prior art teachings. KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385, 1395, 97 (US 2007). The rationale supporting a conclusion of obviousness should be made explicit for review, but the rationale does not require precise teachings directed to the specific subject matter of the claim. Id. at 1396. A rejection can rely on inferences and creative steps that a person of ordinary skill in the art would employ. Id. Obviousness rejections are not limited to showing the obviousness of solutions to the problems Applicant was trying to solve. Id. at 1397. Rather, one can show obviousness of a claim by establishing the obviousness of any solution to any known problem in the field of endeavor and addressed by a patent application's subject matter. Id. Moreover, one of ordinary skill in the art is not an automaton, but is possessed of ordinary creativity. Id. One of ordinary skill could find alternative uses for prior art elements beyond the elements' primary purposes and fit prior art teachings together like a puzzle. Id. A combination of prior art teachings does not require absolute predictability. Eli Lilly and Co. v. Zenith Goldline Pharmaceuticals Inc., 81 USPQ2d 1324, 1329 (Fed. Cir. 2006). All that is required is a reasonable expectation of success. Id. 

	Claims 4-7 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. US 2017/0205502 A1 to Honma et al.

Regarding 4-5, Honma et al. disclose as stated above. 
Honma et al. also disclose that the correlation matrix and its eigenvalues are based on variation component caused by the living body, as stated above. Honma et al. also disclose determining the number of living body (¶¶[0083]-[0087]), wherein in the calculating of the eigenvalues, the eigenvalues of the correlation matrix calculated in the calculating of the correlation matrix at each of consecutive time points are calculated ([¶[0075]), and eigenvectors respectively corresponding to the eigenvalues of the correlation matrix at the consecutive time point are calculated (¶¶[0083]-[0084]), and in the estimating of the number of living bodies, the number of living bodies is estimated, the change information being obtained by comparing corresponding eigenvectors at the consecutive time points, among the eigenvectors (¶[0083]-[0087]). Honma et al. do not expressly disclose the number of living bodies is estimated based on change information regarding the eigenvectors calculated in the calculating of the eigenvalues and wherein the change information indicates whether a change in a direction of each of the corresponding eigenvectors at the consecutive time points is greater than or less than a predetermined value, and in the estimating of the number of living bodies, the number of living bodies is estimated, based on the change information, to be the number of eigenvectors having the change in the direction less than the predetermined value. However, the abovementioned additional features merely define one of several straightforward possibilities which the skilled person would select, depending on the circumstances, in order to solve the problem posed. Furthermore, such replacement appears to present no unexpected technological advances in the art. Under KSR the known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives and is considered obvious. Therefore, it would be obvious to one of the ordinary skill, before the effective filing date of the claimed invention (at the time the invention was made), to try to choose from a finites number of ways to obtain the position location information of the vehicle, as suggested by KSR, to reach at the claimed invention with a reasonable expectation of success.
Regarding 6-7 and 9, Honma et al. disclose as stated above, except for expressly teaching outputting absence information indicating absence of a living body in the space when the number of living bodies estimated in the estimating of the number of living bodies is zero; when the number of living bodies continues to be estimated to be an identical number for at least a predetermined period of time in the estimating of the number of living bodies, outputting the identical number as the number of living bodies; wherein in the estimating of the location, the location of the at least one living body is continuously tracked for a predetermined duration, by continuously performing the estimating of the location for the predetermined duration. However, the outputting absence of a living body, or outputting a constant number of living bodies for a predetermined period of time, or tracking the location of a living body by continuous location estimation are conventional manner and within scope of and well known to the skilled person.  Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to use the well-known steps with the system of Honma et al. to reach at the claimed invention with a reasonable expectation of success, because such a combination would have represented the combination of known techniques through conventional manners to provide predictable and expected results.

Allowable Subject Matter
 	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1 and intervening claim 2.

  	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  	 Examiner's note: As applied to the claims above, the specific columns, line numbers, and figures in the references has been cited for the Applicant’s convenience. Although the specified citations are representative of the teachings of the art and are applied to the particular limitations within the individual claims, other passages and figures may apply as well. The Applicant is respectfully requested to fully consider the references, in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage taught by the prior art or disclosed by the Examiner, in preparing responses. Applicant(s) are reminded that MPEP 2123 I. states: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however,  will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Chieh Fan, SPE can be reached on (571) 272-3042.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of such correspondence will be placed in the appropriate patent application. Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used. In such case, a printed copy of the Internet e-mail communications will be entered in the patent application file. A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet e-mail. If such a reply is submitted by applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. The following is a sample authorization form which may be used by applicant:

The following is a sample authorization form, which may be used by applicant:

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form, which may be used by applicant to withdraw the authorization: 

“The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received.”

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631